FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT, effective as of October
21, 2015 (the “Amendment”), to that certain executive employment agreement
effective January 1, 2014 (the “Agreement”) by and between LAPOLLA INDUSTRIES,
INC., a Delaware corporation (the “Company”) and DOUGLAS J. KRAMER (the
“Executive”).

 

WHEREAS, the Company and the Executive are the parties to the Agreement;

 

WHEREAS, the Company and the Executive wish to modify the Agreement as set forth
in this Amendment to change the existing definition of “EBITDA,” as provided in
the annual performance bonus provisions of the Agreement, to the definition of
“Adjusted EBITDA” as contained in all other executive officers’ annual bonus
provisions adopted by the Company after the effective date of the Agreement; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is acknowledged by both the Company and the Executive, the Company and
the Executive agree as follows:

 

1.                   Section 3.2 of the Agreement, Annual Performance Bonus, is
hereby amended in its entirety to read as follows:

 

“3.2 Annual Performance Bonus. Executive shall be entitled to an annual bonus
(“Bonus”) equal to One Hundred Twenty Thousand Dollars ($120,000) (i.e., 30% of
$400,000) if Company achieves its “Budgeted” earnings before interest, taxes,
depreciation, amortization, and share based compensation (“Adjusted EBITDA”) for
the Company’s fiscal year. The Company’s Budgeted Adjusted EBITDA for each
fiscal year shall be established by the Company in its sole discretion, and
approved by the Board of Directors. The Bonus shall be increased to One Hundred
Sixty Thousand Dollars ($160,000) (i.e., 40% of $400,000) if Company achieves
120% of its Budgeted Adjusted EBITDA and shall be increased to Two Hundred
Thousand Dollars ($200,000) (i.e., 50% of $400,000) if Company achieves 140% of
its Budgeted Adjusted EBITDA. Any such Bonus to which the Executive is entitled
under this Section shall be paid to him by the Company in a single lump sum
within thirty (30) days after the issuance of the Company’s audited financial
statements for such fiscal year and, in all events, by December 31 of the fiscal
year following the fiscal year to which the Bonus applies.”

 

2.                   Entire Agreement. This Amendment together with the
Agreement shall constitute the entire agreement between the parties hereto with
respect to the terms of the Executive’s employment with the Company and together
shall supersede all prior agreements, understandings and arrangements, oral or
written, between the parties hereto with respect to such subject matter, and the
terms and conditions of the Executive’s employment with the Company shall be
governed solely pursuant to the terms of this Amendment and the Agreement. In
the event of any conflict between the terms of this Amendment and the Agreement,
the terms of this Amendment shall govern.

 

1

--------------------------------------------------------------------------------



 
 



3.                   Effectiveness. Except as modified by this Amendment, the
Agreement shall remain in full force and effect and shall remain binding upon
the Company and the Executive; provided, however, that the provisions of this
Amendment shall not be a triggering event or otherwise be deemed to give the
Executive any cause to terminate the Agreement and shall not give the Executive
any right to claim that any of the provisions of the Agreement (not otherwise
modified pursuant to this Amendment) are invalid, including without limitation
the nonsolicitation and noncompetition provisions of Section 12 and the
confidential information provisions of Section 13 of the Agreement.

 

4.                   Consultation with Independent Counsel. Executive represents
to Company that he has been advised by Company to consult with independent
counsel of his own choosing with respect to this Amendment and that he either
has consulted with independent counsel or has voluntarily chosen not to do so.

 

5.                   Severability. The invalidity or unenforceability of any
particular provision of this Amendment shall not affect its other provisions,
and this Amendment shall be construed in all respects as if such invalid or
unenforceable provision had been omitted.

 

6.                   Governing Law. This Amendment shall be construed and
governed in accordance with the laws of the State of Delaware.

 

7.                   Counterparts. This Amendment may be executed in
counterparts, each of which when so executed shall be deemed to be an original
and both of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile or PDF shall be as effective as delivery of a manually executed
counterpart of this Amendment.

 

IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

 

 



  LAPOLLA INDUSTRIES, INC.                     By:  /s/  Michael T. Adams, EVP  
  Name:  Michael T. Adams     Title:  Executive Vice President            
EXECUTIVE                     /s/  Douglas J. Kramer     Douglas J. Kramer      
   



 

 

2

